DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 1/19/2021.  Claims 5 and 9 are now pending in the present application.  Claims 8 and 12 have been canceled by the Applicant.  This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 5 and 9, the limitation "the plurality of beams comprising at least one beam … fixed in a north, west, south and east pattern", on lines 5-7 of claims 5 and 9, introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2010/0297937 A1) (hereinafter Kim) in view of Miyahara (U.S. Patent No. 6,449,469 B1) (hereinafter Miyahara 1) and further in view of Miyahara (U.S. Patent Application Publication No. 2002/0058488 A1) (hereinafter Miyahara 2).

Regarding claim 5, Kim discloses a system for real time adaptation of wireless communication between a vehicle and a base station (Paragraph 0031 discloses the following description is made in the context that a moving object to which the present invention is a bus, by way of example.  Paragraphs 0038 and 0040 disclose the antenna control module 23 detects the current location, the traveling direction, and the speed of the moving object based on information received from the movement information module 25, determines a direction in which a signal from the BTS is received best at the current location and direction according to the propagation environment information stored in the propagation environment information storage 234.  Therefore, the antenna control module 23 includes an antenna driving controller 232 for outputting a control signal to the directional antenna driver 21 in order to adjust the steering direction of the directional antenna 202 of the link antenna module 20.  The repeater having the above-described configuration according to the present invention acquires movement information such as the current location and traveling direction of the bus and information about the position and best reception direction of a serving BTS stored in the propagation map, when the bus moves.  Then, the repeater compares the current position and traveling direction of the bus with the position and best reception direction of the BTS and adjusts the steering direction of the antenna to receive a signal from the serving BTS reliably.  The antenna direction adjustment can be performed in real time), the system comprising:

a magnetometer associated with the mobile repeater to determine a direction of the vehicle (Figure 2 and paragraphs 0033, 0036, and 0037 disclose a repeater installed in a moving object.  The thus-constituted repeater further includes a movement information module 25 for acquiring movement information including the current location, traveling direction, and speed of the moving object.  To detect the traveling direction of the moving object, the movement information module 25 may further include a direction detection sensor 254 with a gyroscope and a compass.  Meanwhile, the movement information module 25 can detect the traveling direction of the moving object using a GPS device alone.  That is, the movement information module 25 can detect the traveling direction of the moving object by analyzing the position displacement of the moving object over time.  As a compass is a simple type of magnetometer, Kim’s compass is considered to be a magnetometer); and
a control processor for determining an optimal beam from the plurality of beams for communicating the signals with the base station, the control processor further receiving input from the magnetometer representing the direction of the vehicle to switch communications between the mobile repeater and the base station from a first optimal beam of the plurality of beams to a second optimal beam of the plurality of beams based on the direction of the vehicle relative to the base station as determined by the control processor in the direction of the vehicle (Figure 2 and paragraphs 0033, 0036-0038, and 0040 disclose a repeater installed in a moving object.  The thus-constituted repeater further includes a movement information module 25 for acquiring movement information including the current location, traveling direction, and speed of the moving object.  To detect the traveling direction of the 
Kim does not explicitly disclose the plurality of beams comprising at least one beam directing from the donor antenna to each of the front rear, right side and left side of the vehicle.
In analogous art, Miyahara 1 discloses the plurality of beams comprising at least one beam directing from the donor antenna to each of the front rear, right side and left side of the vehicle (Figures 2 and 3 and column 2, lines 61-64 disclose four antenna patterns are utilized which have their respective directivity substantially aligned with the front, back, left and right sides of vehicle 21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate four antenna patterns which have their respective directivity substantially aligned with the front, back, left and right sides of vehicle, as described in Miyahara 1, with four fixed antennas and be installed in the directions of East, West, South, and North, as described in Kim, because doing so is combining prior art elements (antenna directions) according to known methods to yield predictable results.  Combining four antenna patterns which have their respective directivity substantially aligned with the front, back, left and right sides of vehicle of Miyahara 1 with four fixed antennas and be installed in the directions of East, West, South, and North of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyahara 1.
Kim, as modified by Miyahara 1, does not explicitly disclose switch communications from a first  beam to a second beam based on a highest gain of the plurality of beams.
In analogous art, Miyahara 2 discloses switch communications from a first  beam to a second beam based on a highest gain of the plurality of beams (Figure 2 and paragraph 0036 disclose when the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate selecting an antenna having the highest gain, as described in Miyahara 2, with selecting an antenna for receiving a signal best from a serving BTS, as described in Kim, as modified by Miyahara 1, because doing so is combining prior art elements according to known methods to yield predictable results since highest gain is one measure of determining receiving a signal best.  Combining selecting an antenna having the highest gain of Miyahara 2 with selecting an antenna for receiving a signal best from a serving BTS of Kim, as modified by Miyahara 1, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyahara 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Miyahara 1, and Miyahara 2 to obtain the invention as specified in claim 5.

Regarding claim 9, Kim discloses a mobile repeater having real time adaptation of wireless communication between a vehicle and a base station (Paragraph 0031 discloses the following description is made in the context that a moving object to which the present invention is a bus, by way of example.  Paragraphs 0038 and 0040 disclose the antenna control module 23 detects the current location, the traveling direction, and the speed of the moving object based on information received from the movement information module 25, determines a direction in which a signal from the BTS is received best at the current location and direction according to the propagation environment information stored in the propagation environment information storage 234.  Therefore, the antenna control module 23 includes an antenna driving controller 232 for outputting a control signal to the directional antenna driver 21 in order to adjust the steering direction of the directional antenna 202 of the link antenna module 20.  The repeater having the above-described configuration according to the present invention acquires movement information such as the current location and traveling direction of the bus and information about the 
a donor antenna connected with the vehicle and that generates a beam pattern for communicating signals with the base station, the beam pattern having a plurality of beams for the wireless communication with the base station, the plurality of beams comprising at least one beam fixed in a north, west, south and east pattern (Paragraph 0031 discloses the following description is made in the context that a moving object to which the present invention is a bus, by way of example.  Figure 3 and paragraphs 0043 and 0044 disclose a repeater installed in a moving object.  The repeater includes a link antenna module 30.  The link antenna module 30 may have a plurality of fixed antennas ANT1, ANT2 … ANTN.  For example, the link antenna module 30 can have four fixed antennas and be installed in the directions of East, West, South, and North.  Or the link antenna module 30 may have more antennas and be installed in more directions);
a geolocation device to determine a geolocation of the vehicle (Figure 2 and paragraphs 0033, 0036, and 0037 disclose a repeater installed in a moving object.  The thus-constituted repeater further includes a movement information module 25 for acquiring movement information including the current location, traveling direction, and speed of the moving object.  To detect the traveling direction of the moving object, the movement information module 25 may further include a direction detection sensor 254 with a gyroscope and a compass.  Meanwhile, the movement information module 25 can detect the traveling direction of the moving object using a GPS device alone.  That is, the movement information module 25 can detect the traveling direction of the moving object by analyzing the position displacement of the moving object over time);
a magnetometer associated with the geolocation device to determine a direction of the vehicle (Figure 2 and paragraphs 0033, 0036, and 0037 disclose a repeater installed in a moving object.  The thus-constituted repeater further includes a movement information module 25 for acquiring movement information including the current location, traveling direction, and speed of the moving object.  To detect 
a control processor for determining a first optimal beam of the plurality of beams for communicating signals with the base station based on the geolocation of the vehicle, the control processor further receiving input from the magnetometer to switch communications between the mobile repeater and the base station from the first optimal beam of the plurality of beams to a second optimal beam of the plurality of the beams, based on the direction of the vehicle relative to the base station and the geolocation of the vehicle (Figure 2 and paragraphs 0033, 0036-0038, and 0040 disclose a repeater installed in a moving object.  The thus-constituted repeater further includes a movement information module 25 for acquiring movement information including the current location, traveling direction, and speed of the moving object.  To detect the traveling direction of the moving object, the movement information module 25 may further include a direction detection sensor 254 with a gyroscope and a compass.  Meanwhile, the movement information module 25 can detect the traveling direction of the moving object using a GPS device alone.  That is, the movement information module 25 can detect the traveling direction of the moving object by analyzing the position displacement of the moving object over time.  The antenna control module 23 detects the current location, the traveling direction, and the speed of the moving object based on information received from the movement information module 25, determines a direction in which a signal from the BTS is received best at the current location and direction according to the propagation environment information stored in the propagation environment information storage 234.  Therefore, the antenna control module 23 includes an antenna driving controller 232 for outputting a control signal to the directional antenna driver 21 in order to adjust the steering direction of the directional antenna 202 of the link antenna module 20.  The repeater having the above-described configuration according to the present invention acquires movement information such as the current location and traveling direction of the bus and information about the position and best reception direction 
Kim does not explicitly disclose the plurality of beams comprising at least one beam directing from the donor antenna to each of the front rear, right side and left side of the vehicle.
In analogous art, Miyahara 1 discloses the plurality of beams comprising at least one beam directing from the donor antenna to each of the front rear, right side and left side of the vehicle (Figures 2 and 3 and column 2, lines 61-64 disclose four antenna patterns are utilized which have their respective directivity substantially aligned with the front, back, left and right sides of vehicle 21).

Kim, as modified by Miyahara 1, does not explicitly disclose the control processor further determining a highest gain of the plurality of beams to switch the communications to the second optimal beam.
In analogous art, Miyahara 2 discloses the control processor further determining a highest gain of the plurality of beams to switch the communications to the second optimal beam (Figure 2 and paragraph 0036 disclose when the presence of one or more such antennas is present (in case of YES), the control unit 6 proceeds to Step S116, and selects, as the receiving antenna, an antenna having the highest antenna gain among the antennas having the reception levels equal to or higher than the second threshold THD2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate selecting an antenna having the highest gain, as described in Miyahara 2, with selecting an antenna for receiving a signal best from a serving BTS, as described in Kim, as modified by Miyahara 1, because doing so is combining prior art elements according to known methods to yield predictable results since highest gain is one measure of determining receiving a signal best.  Combining selecting an antenna having the highest gain of Miyahara 2 with selecting an antenna for receiving a signal best from a serving BTS of Kim, as modified by Miyahara 1, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Miyahara 2.
.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
On page 5 in the Remarks, Applicant argues that having beams fixed in a north, west, south and east pattern overcomes these limitations and problems with active antenna arrays such as taught by Kim.
Kim specifically discloses the plurality of beams comprising at least one beam fixed in a north, west, south and east pattern (Figure 3 and paragraphs 0043 and 0044 disclose a repeater installed in a moving object.  The repeater includes a link antenna module 30.  The link antenna module 30 may have a plurality of fixed antennas ANT1, ANT2 … ANTN.  For example, the link antenna module 30 can have four fixed antennas and be installed in the directions of East, West, South, and North).
On page 5 in the Remarks, Applicant argues that Miyahara 1 and Miyahara 2 do not disclose the beams being fixed in a north, west, south and east pattern.
The Office Action does not cite either Miyahara 1 of Miyahara 2 as disclosing the beams being fixed in a north, west, south and east pattern.
Applicant argues on pages 5 and 6 that a person of ordinary skill would have no reason to combine either Miyahara 1 or Miyahara 2 with Kim because Miyahara’s antenna switching implementation would not work with Kim’s active antenna array.
Miyahara 1 and Kim both disclose specific orientations of antennas.  Kim discloses at paragraph 0044 that the link antenna module 30 can have four fixed antennas and be installed in the directions of East, West, South, and North or the link antenna module 30 may have more antennas and be installed in more directions.  Since Kim discloses that antennas may be installed in more directions than just the four compass directions, and Miyahara 1 discloses the at Figures 2 and 3 and column 2, lines 61-64 that four antenna patterns are utilized which have their respective directivity substantially aligned with the front, back, left and right sides of vehicle 21, it is reasonable to combine Miyahara 1 with Kim.
Miyahara 2 is not cited for the orientation of the antennas, but rather for the specific method for selecting a beam with which to receive.  Miyahara 2 discloses the control processor further determining a highest gain of the plurality of beams to switch the communications to the second optimal beam (Figure 2 and paragraph 0036 disclose when the presence of one or more such antennas is present (in case of YES), the control unit 6 proceeds to Step S116, and selects, as the receiving antenna, an antenna having the highest antenna gain among the antennas having the reception levels equal to or higher than the second threshold THD2).  Kim also discloses selecting a beam with which to receive, but discloses a slightly different method for doing so, which is replaceable with Miyahara 2’s method for doing so.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642